DETAILED ACTION
The instant application having Application No. 16/947,055 filed on 16 July 2020 where claims 1-7 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119(a)-(d) based on applications filed on 20 December 2019 (CN201911334671.0). It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, there is a lack of antecedent basis for claimed “the dynamic graph” (line 2 of claim). There is a lack of antecedent basis for claimed “the graph mirror” (line 4 of claim, lines 20-21). It is unclear whether this is intended to refer to a graph mirror that is one of "graph mirrors of the dynamic graph" (line 2 of claim), or something else. There is a lack of antecedent basis for claimed “the latter timestamp” (line 4 of claim, line 20 of claim). More specifically, it is unclear in what way Applicant intended “the latter timestamp” to correspond to claimed “successive timestamps” (line 3 of claim), as there is not a latter, last, or final timestamp which is part of these successive timestamps which “the latter timestamp” could correspond to. Applicant is requested to clarify the claim language.
Claims 2-6 are rejected as being indefinite for similar reasons as recited above.
Regarding claim 7, there is a lack of antecedent basis for claimed “the graph mirror” (line 4 of claim, lines 8, 9 of claim). It is unclear whether this is intended to refer to a graph mirror that is one of "graph mirrors of a dynamic graph" (line 3 of claim), or something else. There is a lack of antecedent basis for claimed “the latter timestamp” (lines 4-5 of claim). More specifically, it is unclear in what way Applicant intended “the latter timestamp” to correspond to claimed “successive timestamps” (line 3 of claim), as there is not a latter, last, or final timestamp which is part of these successive timestamps which “the latter timestamp” could correspond to. Finally, it is unclear if claimed “an FPGA processing module” (line 22 of claim) is a distinct instance of FPGA processing module, or intended to refer to previously claimed “an FPGA processing module” (line 2 of claim). Applicant is requested to clarify the claim language.

Allowable Subject Matter
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claims 1-7. Claims 1-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an FPGA-based dynamic graph processing system, comprising a pre-processing module…the pre-processing module further configured to…), and “a merging-computing-driving module configured to merge and calculate…” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Banerjee et al. (U.S. 11,436,055) discloses a method of execution graph acceleration wherein commands are inserted into an execution graph based on dependency information, and the execution graph defines an order of execution for plural commands including the first command. A wait count for the first command, which indicates the number of parent commands of the first command, is determined based on the execution graph. The first command is inserted into cache memory in response to determining that the wait count for the first command is zero or that each of the number of parent commands the first command depends on has already been inserted into the cache memory; Abstract. Resolving dependencies among commands sent to a graphics processing unit (GPU) for execution and using caching techniques to ensure low latency and GPU idle time occurs; col.1 lines {5}-{10}. System memory may include application program and GPU firmware. GPU firmware  is a software controlling the GPU execution of the graphics (or compute) commands received from CPU. GPU firmware may run on a micro-controller (e.g., IC, ASIC, FPGA, and the like); col.9 lines {37}-{48}.
Jacob et al. (U.S. 2014/0136555) discloses an appliance for accelerating database management that uses an FPGA-based processing engine that traverses edges in stored graph data, and only selects vertices and edges that pass certain matching criteria; paragraph [0034].
Zhou et al. (An FPGA Framework for Edge-Centric Graph Processing) discloses an FPGA framework for accelerating general graph algorithms using an edge-centric paradigm; p.70 col.1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196